Citation Nr: 0911379	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchial asthma.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

The Veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bronchial 
asthma was previously denied in multiple unappealed 
decisions, with the most recent issued in July 1999.

2.  Evidence received since the July 1999 rating decision is 
new but does not establish that a current respiratory 
disorder was aggravated in service or as secondary to the 
Veteran's service-connected chronic sinusitis.




CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for bronchial asthma. 
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the claims file reveals extensive adjudication of 
this matter dating back to the mid-1970s.  The Veteran's 
claim for service connection for asthma and bronchitis was 
denied in a September 1977 rating decision on the basis that, 
while service treatment records were not available (an April 
1977 submission from the service department indicates that 
the records had been destroyed in a fire), there was no 
current medical or lay evidence of the claimed disorder.  
Following a December 1977 VA examination showing a history of 
bronchial asthma, the RO again denied the Veteran's claim in 
May 1978.  The Veteran appealed this denial to the Board, but 
the Board denied his claim for service connection for a 
"bronchial disorder" in March 1979 on the basis that his 
claimed bronchial asthma preexisted service and was not 
aggravated therein.

In March 1980, following receipt of a March 1980 private 
doctor's letter indicating a worsening of asthma and 
bronchitis during service, the RO again denied the Veteran's 
claim for service connection for asthma.  A further rating 
decision denying the claim was issued in April 1980, 
following the receipt of records showing treatment for 
asthmatic bronchitis beginning in 1955.  The Veteran's Notice 
of Disagreement with this decision was received in August 
1980, and a Statement of the Case was furnished in the same 
month.  In October 1980, the Veteran informed the RO that he 
wanted an extension of 60 days for his pending appeal, as he 
was in the process of securing new evidence.  While the RO 
granted this extension in November 1980, no further 
correspondences were received from the Veteran prior to a new 
claim in March 1982.  

Following receipt of the new claim in March 1982, the RO 
denied the claim for service connection for bronchial asthma 
in a March 1982 rating decision.  The Veteran was notified of 
this denial in April 1982 but did not respond within the 
following month.

In June 1995, following receipt of a January 1995 medical 
statement indicating that allergic rhinitis and chronic 
sinusitis exacerbated long-standing bronchial asthma and the 
conducting of a March 1995 VA examination, the RO again 
denied the Veteran's claim for service connection for asthma 
on the basis that no new and material evidence had been 
submitted.  The Veteran submitted a Notice of Disagreement 
with this denial in November 1995, and a Statement of the 
Case was furnished on February 20, 1997.  No response to this 
issuance was received in the following 60 days.

On May 1, 1997, the Veteran appeared for an RO hearing 
addressing the issue of whether new and material evidence had 
been received to reopen a claim for service connection for 
asthma.  In August 1997, the RO issued a Supplemental 
Statement of the Case, in which it noted that the Veteran was 
being given a 60 day period in which to respond and that a 
Substantive Appeal (VA Form 9) was still needed.  The Veteran 
did not respond in any manner within 60 days.  

In an April 1998 decision letter, accompanied by a VA Form 
4107, the RO notified the Veteran that he had not submitted a 
timely appeal and that the date of the hearing was such that 
it could not be accepted in lieu of a VA Form 9.  
Subsequently, in February 1999, the Veteran again presented 
testimony at an RO hearing, with the respiratory disorder 
claim addressed during the hearing.  In July 1999, the RO 
issued a Statement of the Case on the issue of timeliness of 
the appeal of the denial of service connection for asthma.  
In December 1999, the Veteran's Substantive Appeal was 
received and was noted to not be timely.   

Concurrently, a further rating decision addressing whether 
new and material evidence had been received to reopen the 
claim for service connection for asthma was issued in July 
1999, and the Veteran was notified of this decision in August 
1999.  The Board notes that this rating decision addressed, 
among other evidence, a February 1999 private doctor's 
statement indicating a link between asthma and episodes of 
head congestion, allergy symptoms, and increased upper 
respiratory infections.  

In conjunction with the December 1999 Substantive Appeal, a 
hearing with a hearing officer was requested.  This hearing 
was conducted in March 2000.  In the same month, a Statement 
of the Case was furnished on the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for bronchial asthma.  The Veteran did not 
respond to this Statement of the Case within one year of the 
July 1999 rating decision.

The Board further notes that, in August 2000, the RO notified 
the Veteran that his appeal as to the April 1998 timeliness 
determination could not be considered as timely in the 
absence of a timely filed Substantive Appeal.  

In reviewing the above evidence, the Board finds that the 
March 1979 Board decision and all subsequent rating decisions 
are "final" for VA purposes.  38 U.S.C.A. §§ 7104(a), 
7105(c).  The Board notes with particularity that the Veteran 
never perfected a timely Substantive Appeal with any of the 
rating actions issued in June 1995, April 1998, and July 
1999.  Accordingly, the question for the Board now is whether 
new and material evidence has been received since the 
issuance of the July 1999 rating decision, the most recent 
final denial of record.

A review of the newly received evidence shows copious 
additional documentation, including private and VA treatment 
records, medical records from the Social Security 
Administration (SSA), and VA examination reports.  

While a February 1976 private examination report contains a 
notation of a present illness that "[b]egan 24 years ago 
with a cold followed by hayfever" that "progressed to 
bronchitis," the Board notes that this is a mere duplicative 
copy of a report that has been of record since the 1970s.  
Accordingly, this evidence is not "new" and may not serve 
as a basis for reopening the Veteran's claim.

The Board also notes that the report of a February 2005 VA 
respiratory examination contains a notation that the Veteran 
was diagnosed with bronchial asthma in 1958, whereas a VA 
upper respiratory examination report from the same month 
includes a notation of the Veteran's treatment for asthma 
while in the Army from 1956 to 1957.  Both notations, 
however, are in the respective "HISTORY" sections from the 
reports.  There is no indication whatsoever that such 
notations represent anything other than a recitation of the 
Veteran's own history, and neither of the Veteran's examiners 
provided any further commentary regarding the etiology of 
asthma.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  This evidence 
accordingly does not establish a causal link between asthma 
and service and cannot be considered "material."

In summary, much of the medical evidence received since the 
July 1999 rating decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not relate to the question of a 
causal relationship between current bronchial asthma and 
service (i.e., aggravation) or the Veteran's service-
connected chronic sinusitis, which had not previously been 
established.  As such, this evidence does not raise a 
reasonable possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
Veteran's claim is his own lay opinion, as reflected in his 
December 2005 hearing testimony.  The Veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  As this evidence is 
devoid of probative value, it cannot be considered 
"material."

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim for service connection for a 
respiratory disorder, claimed as asthma and bronchitis.  This 
evidence, however, does not suggest a causal link between the 
current disorder and either service or a service-connected 
disorder.  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim, and this appeal must be denied 
as to that claim.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a December 2005 letter.  This letter was 
furnished subsequent to the appealed rating decision, but the 
claim was later readjudicated in Supplemental Statements of 
the Case in December 2006 and January 2007.  In February 
2007, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
deficiencies as to the timing of this letter are not 
prejudicial; as the Veteran's claim is being denied, there is 
no service-connected disability at issue for which a rating 
or effective date may be assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, in the context of a claim to reopen on 
the basis of new and material evidence, that VA must look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Here, the December 2005 
notice letter addressed the fact of the prior final denial of 
the decision and specified what kind of evidence was needed 
to reopen the claim, in terms of the current version of 
38 C.F.R. § 3.156(a).  The Board thus finds full compliance 
with the provisions of Kent.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA, private, and Social Security 
Administration (SSA) records have been obtained, and the 
Veteran has not informed VA of any additional records for 
which appropriate search actions have not been made to date.  
As the Veteran's claim is not being reopened in view of the 
absence of new and material evidence, a VA examination 
addressing the etiology of the claimed bronchial asthma is 
not required.  See 38 C.F.R. § 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for bronchial asthma, and the 
appeal is denied as to that claim.


REMAND

While the Veteran has been afforded several VA examinations 
in conjunction with his appeal, these examinations have not 
specifically addressed whether his service-connected 
disorders have precluded substantially gainful employment.  
The last VA examination reports of record are dated in 
February 2005.

The claims file, however, includes several medical opinions, 
all dated from 1982 and included with the Veteran's 
subsequently received SSA disability records, attributing his 
inability to maintain employment in part to allergy problems.  
For example, in October 1982, Albert D. Carilli, M.D., noted 
that the Veteran had rather severe shortness of breath with 
exertion and could not be exposed to chemicals, dust, or cold 
air.  It is not clear from these records whether or to what 
extent the Veteran's service-connected chronic sinusitis 
(evaluated as 30 percent disabling) has contributed to his 
allergy symptoms and, consequently, his employment situation.  
This matter must accordingly be addressed by a VA examination 
prior to further Board action on his TDIU claim.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the effect of his 
service-connected disorders (chronic 
sinusitis, tinea cruris, tinnitus, 
bilateral sensorineural hearing loss, and 
internal hemorrhoids) on his ability to 
secure and follow a substantially gainful 
occupation.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether the Veteran's 
service-connected disorders preclude him 
from securing and following a 
substantially gainful occupation.  In 
rendering this opinion, the examiner 
should specifically address whether, and 
to what extent, the Veteran's chronic 
sinusitis affects his allergies and, 
ultimately, his ability to work.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's TDIU claim 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


